                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS




The Estate of Usaamah Rahim,

                Plaintiff,                         Civil Action No. l:18-cv-ll 152-IT

 V.



 United States of America, et al.,

                Defendants.



                                             ORDER


        The Court having been apprised that the United States Attorney has certified that defendant

John Doe 1 was acting within the scope of his federal employment at the time of the incidents

giving rise to Counts I, II, IV, and V of the Amended Complaint, and the Court having been

apprised of the substitution of the United States as the defendant on those counts under 28 U.S.C.

§ 2679(d)(1):

        It is hereby ORDERED that Counts I, II, IV, and V are dismissed as against John Doe 1,

and the United States is substituted as the defendant in his place for those counts.




Dated             "XCf .20^1/
                                                      INDIRA TALWANI
                                                      UNITED STATES DISTRICT JUDGE
